25 F.3d 1040NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Monroe Roosevelt PARKER, Reverend, Plaintiff Appellant,v.THE CITY OF VIRGINIA BEACH;  Frank Drew, Sheriff;  MajorSmith;  Captain O'Brien;  Virginia Beach CorrectionalCenter;  Douglas Wilder;  Robert J. Humphries, Jr.;Commonwealth of Virginia;  Mary Sue Terry;  Joseph Vitale,Colonel;  W. C. Smith, Major;  R. Hill;  S. M. Wilke,Lieutenant;  Alvin L. Rogers;  Robert D. Stinnett;  Paul M.Gottal;  Deputy Gray, Defendants Appellees.
No. 93-6638.
United States Court of Appeals, Fourth Circuit.
Submitted March 8, 1994.Decided May 19, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  John A. MacKenzie, Senior District Judge.  (CA-92-692-2, CA-92-700-2, CA-92-701-2)
Monroe Roosevelt Parker, Appellant pro se.
Leslie Louis Lilley, Richard Jay Beaver, City Attys.  Office, Virginia Beach, VA;  Conrad Moss Shumadine, Gary Alvin Bryant, Willcox & Savage, Norfolk, VA;  Mark Ralph Davis, Office of the Atty. Gen. of Virginia, Richmond, VA, for appellees.
E.D.Va.
AFFIRMED.
Before HALL, MURNAGHAN, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we grant Appellant's motion to proceed in forma pauperis and affirm on the reasoning of the district court.  Parker v. City of Virginia Beach, Nos.  CA-92-692-2;  CA-92-700-2;  CA-92-701-2 (E.D. Va.  May 12, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED